DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0208494 to Moon et al. (hereinafter Moon).

In regard claim 7, Moon teaches or discloses a terminal (see Fig. 21), comprising:
a control section that controls reception of a downlink data channel (see Fig. 21, paragraphs [0526], and [0538], the controller 2120 may receive the measurement configuration information from the 5G-NB. Further, the controller 2120 may receive the BRS based on the measurement configuration information. Further, the controller 2120 may control the operation of the UE); and 
a transmission section that transmits capability information indicating whether or not overlap of a resource between a plurality of the downlink data channels is supported (see Fig. 6, paragraphs [0114], [0292], and [0525], the controller 2120 may transmit the UE capability to the 5G-NB. The controller 2120 may notify the 5G-NB of the number of the UE's beams based on the UE capability. Further, the UE capability may include the number of the UE's beams, beam overlapping related information indicating whether adjacent beams overlap in X dB, the beam sweeping information indicating whether to perform the beam sweeping for the BRS measurement, or the like).

In regard claim 8, Moon teaches or discloses the terminal according to claim 7, wherein the overlap is at least one of full overlap and partial overlap of the resource between the plurality of downlink data channels (see paragraphs [0114], [0292], [0525], and [0543]).

In regard claim 9, Moon teaches or discloses the terminal according to claim 7, wherein the overlap is overlap in time (see paragraphs [0114], [0292], [0525], and [0543]).

In regard claim 10, Moon teaches or discloses the terminal according to claim 7, wherein the transmission section transmits information indicating quality of reception at the resource (see paragraphs [0063], [0064], [0065], and [0120], the UE measures the BRS and then may derive cell quality from beam quality of the serving 5G-NB and neighbor 5G-NBs. As a result, if it is determined that the cell quality of the serving 5G-NB is higher than that of the neighbor 5G-NBs, the determined result may be notified to the 5G-NB. The 5G-NB receiving such information may perform an operation for handing over the UE to the neighbor 5G-NB).

In regard claim 11, Moon teaches or discloses a radio communication method, comprising: 
controlling reception of a downlink data channel (see paragraphs [0526], and [0538], the controller 2120 may receive the measurement configuration information from the 5G-NB. Further, the controller 2120 may receive the BRS based on the measurement configuration information. Further, the controller 2120 may control the operation of the UE); and 
transmitting capability information indicating whether or not overlap of a resource between a plurality of the downlink data channels is supported (see Fig. 6, paragraphs [0114], and [0292], and [0525], the controller 2120 may transmit the UE capability to the 5G-NB. The controller 2120 may notify the 5G-NB of the number of the UE's beams based on the UE capability. Further, the UE capability may include the number of the UE's beams, beam overlapping related information indicating whether adjacent beams overlap in X dB, the beam sweeping information indicating whether to perform the beam sweeping for the BRS measurement, or the like).
Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 03/19/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476